Citation Nr: 1117114	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  08-31 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to March 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In December 2009, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  The matter has been returned to the Board. 

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has an anxiety disorder which is etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for an anxiety disorder have been met.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

At the outset the Board notes that the Veteran filed a claim for service connection for PTSD.  However, he has been diagnosed with an anxiety disorder and the Board construes his claim as for compensation for disability due to psychiatric symptoms, whatever the particular diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, there is one claim in this case but one involving more than one question.  The Board is aware of the U.S. Court of Appeals for Veterans Claims (Veterans Court) recent decision in which it defined the terms "claim" and "issue" as synonymous.  See Hillyard v. Shinseki, No. 08-1733 (U.S. Vet. App. March 29, 2011).  However, in an effort to ensure that all questions involved in this claim are addressed and no prejudice results to the Veteran, the Board has listed the claim in this case as two issues.   

Service treatment records include an August 1965 enlistment report of medical examination documenting that the Veteran had a normal clinical psychiatric evaluation.  In an associated report of medical history he indicated that he did not then have nor had ever had any psychiatric symptoms.  

Service treatment records also include a June 1967 document requesting a consultation following the Veteran's report to sick call with complaints of being very nervous, unable to stand crowds, unable to sleep, a preference for being alone, tremors of his hands, and a lack of appetite.  The consult request included that the ship to which the Veteran was attached was due to leave for Alaska in a few days.  The medical officer stated that the Veteran's main problem was interpersonal relationship and entered a disposition to report back to sick bay upon return from Alaska.  There is no further mention of similar symptoms in the service treatment records.  A February 1969 report of medical examination for separation from active service includes that he psychiatric clinical evaluation was normal.  

This evidence is both favorable and unfavorable to his claim for a psychiatric disability.  Favorable to his claim is his report of psychiatric symptoms on the one occasion.  Unfavorable to his claim is the report of a normal psychiatric evaluation at separation from active service.  If this were the only evidence of record, the Board would assign more weight to the separation examination report as this tends to show that whatever symptoms were present in February 1969 were not indicative of a chronic psychiatric disease.  

In January 2010, the Veteran underwent a VA compensation and pension (C&P) examination by a psychologist.  The psychologist indicated that he had reviewed the Veteran's claims file, and provided a detailed history of the Veteran from prior to service until the present.  

The examiner went into great detail as far as the Veteran's psychological symptoms and disease.  Ultimately he diagnosed the Veteran with an anxiety disorder, not otherwise specified, in remission.  He opined that the Veteran's anxiety disorder likely began prior to military service but, significantly, explained that his military experiences appear to be a contributing factor because those experiences provide him with memories upon which he ruminates. 

Given the examiner's statement that the Veteran's anxiety likely began prior to military service, the Board has considered whether the Veteran's anxiety disorder preexisted his entrance into service.  This question requires some discussion as to the presumption that a Veteran is in sound condition at entrance into service.  

For purposes of service connection, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  If the government fails to rebut the presumption of soundness under § 1111, the claim is one for service connection rather than service aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

With regard to rebutting the presumption of soundness, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows:  "The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  [citation omitted]  If this burden is met, then the veteran is not entitled to service-connected benefits."  Id. at 1096.  

As stated above, the Veteran had a normal clinical psychiatric evaluation at entrance into service.  Hence, an anxiety disorder was not noted at entrance into service.  Thus, in order to rebut the presumption of soundness the Board must find that there is clear and unmistakable evidence both that the anxiety disorder preexisted his entrance into service and was not aggravated by during his active service.  

The examiner's statements that his anxiety disorder likely preexisted entrance into service the Board finds does not provide strong enough evidence to meet the evidentiary standard of clear and unmistakable evidence of preexistence.  Given the report of psychiatric symptoms during service and the examiner's statement regarding contribution of his military service to his anxiety disorder, the evidentiary standard is not met as to a finding of no aggravation during service.  

The service treatment records show that he had psychiatric symptoms during service, the current diagnosis of an anxiety disorder is evidence that he has had a psychiatric disease during the course of his claim and the examiner's statement that his military service has contributed to his psychiatric disease is evidence tending to show a nexus between his military service and his anxiety disorder.  Although the report of medical examination at separation from service tends to show that the Veteran did not have a chronic anxiety disorder at that time, the Board finds that the preponderance of the evidence, principally due to the examiner's statement, is favorable to a grant of service connection for his anxiety disorder.  His appeal in this regard must be granted.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2007 that fully addressed all three notice elements and was sent prior to the initial RO decision in this matter.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records and VA afforded the Veteran an adequate examination in January 2010.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for an anxiety disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

As a preliminary matter, the Board notes that because service connection is warranted for the Veteran's anxiety disorder there is the possibility that he may withdraw his appeal for service connection for PTSD.  This is because both an anxiety disorder and PTSD are evaluated for compensation purposes under the same criteria, those criteria found at 38 C.F.R. § 4.130 under the General Formula for Mental Disorders.  

Therefore, the AOJ may want to wait 30 days from the mailing of this decision before beginning the requested development.  

If however, the Veteran does not withdraw his appeal within that time frame (in writing), the AOJ should proceed to implement the instructions in this Remand.  The Veteran may wish to speak with his representative regarding this issue. 

During the course of this claim and appeal, VA amended its regulation regarding the evidence needed to verify the occurrence of certain in-service stressors.  Effective during the course of this claim is the amended subsection, as follows:  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010).).

In the December 2009 remand, the Board directed the AOJ to conduct development to verify the occurrence of the Veteran's claimed stressor.  That alleged stressor he described in his May 2008 notice of disagreement and during his November 2009 hearing as receiving fire from two small gunboats while he was aboard a U.S. Navy ship in the waters outside Vietnam.  Although the AOJ conducted the requested development, it did not yield corroborating evidence of the alleged stressor.  

In the December 2009 remand, the Board directed the AOJ to inform the examiner as to whether the just described stressor had been verified and that if it was not verified it could not be the basis for a finding that the Veteran has PTSD.  From the examination report it is clear that the examiner conducted a diligent review of the claims file and thus would have been aware of the remand instructions and of the result of the attempts to verify the alleged stressor involving attack by gunboats.  The examiner did not discuss the alleged attack by gunboats.  It follows that he did not consider whether the Veteran has PTSD on the basis of such alleged stressor.  Although the examiner determined that the Veteran did not meet the DSM-IV criteria for PTSD, the specific criteria that were not met were those specific to the stressor, i.e. the event itself and the effect the event had on him.  

Based on the amendment to the regulation, the Board has determined that the Veteran must be afforded another examination in order for VA to meet its duty to assist.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Hence, another remand is necessary

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA PTSD examination by a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted.  The claims file must be provided to the examiner and the examiner is asked to review the claims file in conjunction with the examination, and annotate the report as to whether the claims file was reviewed.  

The Veteran has asserted that he suffers from PTSD as the result of an attack on his ship from two small gunboats while in the Gulf of Tonkin.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has PTSD related to the a fear of hostile military or terrorist activity or terrorist activity, whether the claimed stressor is adequate to support a diagnosis of PTSD, and whether his symptoms are related to the claimed stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

2.  Then, readjudicate the issue of whether the Veteran is entitled to service connection for PTSD.  If the benefit is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


